Citation Nr: 0518658	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  00-05 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of fractured right wrist, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected residuals of fractured pelvis, left pubis rami, 
currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1968.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The veteran and his spouse provided testimony at a hearing 
before a Hearing Officer at the RO in September 2000, of 
which a transcript is of record.

When the Board initially addressed the pending issues, 
service connection was limited to those disabilities then 
under consideration.  They were (1) Entitlement to an 
increased evaluation for service-connected residuals of 
fractured right wrist, evaluated as 30 percent disabling; (2) 
Entitlement to an increased evaluation for service-connected 
residuals of fractured pelvis, left pubis rami, evaluated as 
20 percent disabling; and (3)  Entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).

In October 2003, the Board remanded the case for extensive 
development.  Therein, the Board specifically noted that:

(t)he veteran's service-connected disabilities are 
the result of a fall of three stories while in 
service.  The private hospitalization report of 
that incident reflected that injuries had included 
a cerebral concussion, fractured right wrist, and 
fractured pelvis.  

Service connection was granted in 1983 for 
residuals of fracture, right wrist and fractured 
pelvis, left pubis rami.  At the time of that 
rating action, the veteran was also claiming that 
he had injured his back in the same fall, but the 
claim was denied on the basis that no such back 
disability was then present.  He also has 
nonservice-connected psychiatric disabilities.

Since then, the clinical evidence shows that the 
veteran had developed significant disability 
involving both cervical and lumbosacral spine 
areas, with degenerative changes, possible disc 
herniations and possible neurological radiation 
into both the upper and lower extremities. 

The RO has collaterally continued to deny service 
connection for these "back" disabilities on the 
basis that they are unrelated to the original 
injury.  

Nonetheless, the rating for his fractured pelvis is 
done by comparison to lumbosacral strain and the 
rating for his right wrist fracture encompasses 
neurological symptoms in that extremity which may 
also be in part due to cervical radiation.  This is 
not illogical or inappropriate to rate in such a 
manner, i.e., by analogy.  However, the practical 
result is to assign compensation comparatively for 
some low back problems and denying compensation for 
others.  However, in that regard, there is no 
clear-cut definitive medical opinion of record as 
to whether the one is connected with the other.  

More specifically, the lower back problems which 
are related to the pelvic fracture, as well as 
those associated problems which are related to the 
wrist fracture including radiation of sensory 
changes into and within the upper right extremity, 
must be separated by medical expert opinion from 
those which are not, if possible; and if such a 
distinction is not possible, this must be further 
addressed.  In that regard, the Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions as to which is 
which and the bases for such distinctions. Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).

Although re-raised during the course of the current 
appeal, these issues of entitlement to service-
connection for cervical and additional lumbosacral 
disabilities [or specifically, whether new and 
material evidence has been submitted in either 
instance] are not technically part of the current 
appeal.  However, as noted above, those issues must 
be addressed in the clinical, if not adjudicative, 
context so as to properly rate the overall 
residuals of the veteran's in-service fall.  

Since several recent examiners have said that the 
veteran's cervical and lumbar back problems (as 
well as his pelvis and right wrist) probably render 
him unable to work, these distinctions as to which 
back problems are service-connected, and which are 
not, take on considerably greater weight when 
addressing the underlying question of entitlement 
to a total rating based on individual 
unemployability.  

In recent ratings, the veteran has been assigned a 
30 percent rating for his residuals of a fractured 
wrist, under Code 5213; and his pelvic fracture has 
been rated by analogy to lumbosacral strain under 
Code 5295.

Thereafter, after undertaking much of the requested 
development, the RO granted service connection for 
degenerative arthritis of the lumbar spine and assigned a 40 
percent evaluation effective June 26, 2001; granted service 
connection for degenerative arthritis of the cervical spine 
at C-5/C-6, and assigned a 30 percent rating effective June 
26, 2001; granted service connection for radicular findings 
with involvement at L-4 (loss of knee reflex) and L-5, and 
assigned a 10 percent rating effective June 26, 2001; and 
granted a TDIU, effective that same date.  

These issues are not part of the current appellate review.  
And pursuant to the RO's action, the TDIU issue is also fully 
resolved and no longer remains as part of the current 
appellate review.  

And as noted below, the other RO actions addressed many of 
the concerns expressed in the Board's decision as quoted 
above.

The RO continued the ratings assigned for the service-
connected residuals of fractured right wrist, evaluated as 30 
percent disabling; and for service-connected residuals of 
fractured pelvis, left pubis rami, evaluated as 20 percent 
disabling.  The RO issued a SSOC; VCAA letters were sent to 
the veteran to inform him of pertinent regulations, etc.; the 
veteran was given a reasonable opportunity to respond to the 
SSOC; and both issues shown on the front page of this 
decision are now returned to the Board for final appellate 
review.



FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the remaining appellate issues.

2.  In addition to the disabilities with which the Board is 
herein concerned, separate service connection is now also in 
effect for degenerative arthritis of the lumbar spine with a 
40 percent evaluation; degenerative arthritis of the cervical 
spine at C-5/C-6, with a 30 percent rating; radicular 
findings with involvement at L-4 (loss of knee reflex) and L-
5, with a 10 percent rating; and a TDIU.  

3.  The veteran's right wrist causes numbness and pain and 
slight decreased range of motion and modestly diminished 
grip; there is X-ray evidence of degenerative changes in the 
right wrist of no more than a moderate nature.

4.  The veteran's pelvic fracture, left pubis rami, causes 
pain into his left lower limb, numbness, with X-ray evidence 
of degenerative changes without more than moderate functional 
impairment without ankylosis; radiculopathy is rated 
separately; he is not  required to take to his bed with 
incapacitating episodes lasting any significant period of 
time.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals, right wrist fracture, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.40, 4.45 4.171a, Diagnostic Code 5213 (2004).

2.  Prior to and since September 26, 2003, the criteria for 
an evaluation in excess of 20 percent for residuals of pelvic 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.40, 4.45 
4.171a, Diagnostic Code 5235-5243, 5285, 5295 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

Numerous regulatory changes have been made during the course 
of the current appeal.  The veteran has been apprised thereof 
throughout, and in various communications, he has indicated 
an understanding of what is required and who is responsible 
for obtaining what evidence.  Additional records are 
undoubtedly available somewhere, although the veteran has 
indicated that he is unaware of additional records which may 
be feasibly available at present.  

As a result of the Board's remand action, the RO has granted 
service connection for a number of disabilities, which has 
served in considerable measure to address and essentially 
resolve many of the questions raised with regard to the 
pending appellate questions.

Additional examinations have been undertaken, and the Board 
finds no need to delay the case further by further 
development.  With regard to the appellate issues, the Board 
finds that adequate safeguards have been implemented as to 
protect the veteran's due process rights and that to proceed 
with a decision in these issues at the present time does not, 
in any way, work to prejudice him.  

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Secondary service connection may be granted under 38 C.F.R. § 
3.310 or pursuant to the tenets of Allen v. Brown, 7 Vet. 
App. 439 (1995) which held that when aggravation of a disease 
or injury for which service connection has not been granted 
is proximately due to, or the result of, a service connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board notes that there has been a change in the rating 
criteria which pertain to disorders of the spine.  The VA has 
issued revised regulations concerning the sections of the 
rating schedule that deal with intervertebral disc syndrome.  
67 Fed. Reg. 54345-54349 (August 22, 2002).  The Board also 
notes that for spine disorders which are not rated under the 
code for intervertebral disc syndrome, there is a new General 
Rating Formula for Diseases and Injuries of the Spine. 68 
Fed. Reg. 51454-51458 (August 27, 2003).  

The veteran's residuals of pelvic fracture, left pubis rami, 
are ratable by comparison to low back problems.  It is to be 
noted that this is now in addition to the now other service-
connected facets of those back and lower extremity problems 
cited above.

Under the prior regulations, a low back disability may be 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which 
provides that a noncompensable rating is warranted where a 
lumbosacral strain is productive of slight subjective 
symptoms only.  A 10 percent disability rating may be 
assigned where there is characteristic pain on motion.  A 20 
percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Another potentially applicable provision under the old 
regulations is Diagnostic Code 5293.  Under Diagnostic Code 
5293, a noncompensable rating is warranted for intervertebral 
disc syndrome that is postoperative and cured.  A 10 percent 
rating is warranted for intervertebral disc syndrome that is 
mild in degree.  A 20 percent rating is warranted for 
intervertebral disc syndrome that is moderate in degree with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.

As was noted above, the VA has issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).  The new rating criteria provides as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, rate as 60 percent disabling; With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
rated as 40 percent disabling; With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, rate as 20 percent 
disabling; With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, rate as 10 percent disabling.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board also notes that for spine disorders which are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine. 68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the Spine 
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) provides as follows: With 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine, rate as 100 percent disabling; 
Unfavorable ankylosis of the entire thoracolumbar spine, rate 
as 50 percent disabling; Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine, rate as 40 percent disabling; 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, rate as 30 
percent disabling; Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, rate as 20 percent disabling; Forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height, rate as 10 percent disabling.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. (Code 5235), Vertebral fracture or dislocation; 
(Code 5236), Sacroiliac injury and weakness; (Code 5237), 
Lumbosacral or cervical strain; (Code 5238), Spinal stenosis; 
(Code 5239), Spondylolisthesis or segmental instability; 
(Code 5240), Ankylosing spondylitis; (Code 5241), Spinal 
fusion; (Code 5242), Degenerative arthritis of the spine (see 
also Diagnostic Code 5003); (Code 5243), Intervertebral disc 
syndrome.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995). 

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.  

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Residuals, fractured right wrist
Factual Background and Analysis

Prior evaluations and clinical records are in the file for 
comparative purposes.

A private physician, MDW, M.D., in a statement in June 2000, 
reported that the veteran had complained of increased pain in 
the right wrist requiring the greater use of pain 
medications.

On VA examination in September 2001, it was noted that X-rays 
taken of the wrists in 1999 had shown degenerative changes, 
right worse than the left.  The veteran complained of wrist 
pain.  He had had no joint redness but complained of some 
wrist swelling.  It was noted that he had a history of 
repetitive motion problems involving both wrists.  On 
examination of the upper extremities, he had 2+ reflexes, 5/5 
strength and some diminution of sensation from the cervical 
vertebra distribution points.  He had slight decreased range 
of right wrist motion without crepitation, and a surgical 
scar without noted symptomatic residuals.

On VA examination in March 2004, the veteran reported having 
fractured his right wrist in the inservice fall.  He said 
that he now had a diminished grip in the right hand and took 
a lot of medication for pain.  Magnetic resonance imaging 
(MRI) and X-rays showed deterioration in the cervical spine.  
On examination, he had minimal weakness of right hand grip.  
Sensory findings in the upper extremities were decreased to 
pinprick but findings were inconsistent.  The examiner 
reviewed various studies and diagnosed cervical spondylosis 
with decreased range of motion of cervical spine and pain 
without clear-cut radicular findings and range of motions as 
described.  X-rays of the right wrist were said to show 
degenerative changes.  The examiner also identified right 
wrist pain and weakness which would impair his ability to use 
the hand in pushing, pulling or lifting.   

Private treatment records show prescriptions for pain 
medication.

In assessing the veteran's current residuals of fractured 
right wrist, the Board notes that he has numerous cervical 
problems as well, with radiculopathy, and the recent grant by 
the RO of separate service connection therefor has alleviated 
some of the concern that he was not receiving adequate 
compensation for the right wrist fracture alone.

However, in rating the right wrist fracture, the Board would 
note that he has some tenderness and pain in the area of the 
fracture, and degenerative changes on X-ray.  He complains of 
diminution of sensation and numbness, and has demonstrated 
some modest signs of diminished right hand grip.  However, 
the 30 percent rating now assigned under Code 5213 generously 
compensates him for the no more than generally moderate 
residual disabilities.  [Again, it must be noted that he also 
has a separate service connection for degenerative arthritis 
of the cervical spine at C-5/C-6, and a separate 30 percent 
rating for what amounts to essentially the same residual 
disability].

Residuals, fractured pelvis, left pubis rami
Factual Background and Analysis

Prior evaluations and clinical records are in the file for 
comparative purposes.

A private physician, MDW, M.D., in a statement in June 2000, 
reported that the veteran had complained of increased pain in 
the left hip requiring the greater use of pain medications.  
On examination, the physician did not feel that the veteran's 
left hip had deteriorated in regard to range of motion.

On VA outpatient reports the veteran complained that he had 
problems walking because his left buttock and leg were numb.  
He was also having problems with arthritis in the left great 
toe.

On VA examination in September 2001, his left lower extremity 
symptoms were said to be primarily but not entirely due to 
his back disability.  On examination, he had numbness and 
pain and decreased range of motion on internal rotation of 
the left hip.

On VA examination in January 2002, he complained of pain in 
the lower back with constant numbness into the left leg.  He 
had less pinprick sensation in the lateral aspect of the left 
thigh.  X-rays were undertaken relating to his lumbar spine.

On VA examination in March 2004, the veteran reported having 
constant pain including into his legs which precluded 
standing or sustained motions.  He had pain in the left foot 
as well.  On examination, there was decreased sensation to 
pinprick in the L-4 and L-5 dermatomes in the left lower 
extremity.  Left knee reflex was absent.  The remainder of 
the reflexes were normal and symmetrical.  MRI of the lumbar 
spine showed degenerative disc disease and there was clinical 
evidence of lumbar radiculopathy.

Private treatment records show prescriptions for pain 
medication.
 
The veteran's record is now sufficient to provide a sound 
evidentiary basis for assessing his current disability 
picture.  The aggregate findings of the recent private and VA 
examinations and clinical records, and the veteran's own 
responses, provide an ample delineation of which symptoms are 
attributable to his service-connected disability as to permit 
equitable resolution of the claim now pending.

In this case, prior to the enactment of new regulations, a 20 
percent rating, which is now in effect, was assignable under 
Code 5295 when limitation of motion was severe.  A 40 percent 
rating required severe intervertebral disc syndrome with 
recurring attacks and little intermittent relief.  A 60 
percent rating however required an intervertebral disc 
syndrome which was pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.   

In the veteran's case, under the old criteria, he clearly met 
the criteria for 20 percent under these alternative 
provisions, but he did not have the necessary pronounced 
impairment, associated ankylosis, lack of relief, or other 
neurological impairment as required for an evaluation in 
excess of 20 percent.  

The pertinent regulations were recently changed.  Now, 
intervertebral disc syndrome is ratable either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

In the veteran's case, he still does not fulfill the mandates 
of an evaluation in excess of 20 percent using the latter 
formula, i.e., both specific orthopedic and neurological 
components and time required in bed under a physician's care.   

Again, it must be noted that he now has separate service 
connection for degenerative arthritis of the lumbar spine and 
a separate 40 percent evaluation plus separate service 
connection for radicular findings with involvement at L-4 
(loss of knee reflex) and L-5, with an additional 10 percent 
rating.

The evidence does not reflect that other than as contemplated 
under schedular criteria, his right wrist and pelvic fracture 
disorders do not require the application of extraschedular 
criteria under 38 C.F.R. § 3.321(b).


ORDER

An evaluation in excess of 30 percent for residuals of 
fractured right wrist is denied.

An evaluation in excess of 20 percent for residuals of 
fractured pelvis, left pubis ramis, under the old and new 
regulations, is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


